Citation Nr: 0111940	
Decision Date: 04/25/01    Archive Date: 05/01/01

DOCKET NO.  00-12 079A	)	DATE
	)
	)



THE ISSUE

Whether a February 1982 decision of the Board of Veterans' 
Appeals (Board) should be revised or reversed on the grounds 
of clear and unmistakable error (CUE).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board based on a CUE motion as 
to a Board decision of February 1, 1982, which denied the 
veteran's claim for an earlier effective date for a 50 
percent rating for residuals of a brain contusion with burr 
holes.

As an additional matter, the Board notes that that an April 
2000 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California, denied 
the veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) as not well grounded.  
However, the Board notes that Section 7(b) of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), provides that cases denied as not well 
grounded which became final after July 14, 1999, may be 
readjudicated upon the request of the claimant or the 
Secretary's own motion.  General Counsel for VA held in a 
precedential opinion that the agency of original jurisdiction 
(i.e., the RO) should first readjudicate a claim under 
section 7(b) of the VCAA.  VAOPGCPREC 3-2001.  The precedent 
opinions of the VA General Counsel's Office are binding upon 
the Board.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2000).  
Accordingly, this matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The February 1982 Board decision correctly applied 
existing statutes and/or regulations and was consistent with 
and supported by the evidence then of record.

2.  To the extent error was committed in the February 1982 
Board decision, the evidence does not show that, had it not 
been made, it would have manifestly changed the outcome; it 
is not absolutely clear that a different result would have 
ensued.


CONCLUSION OF LAW

The February 1982 Board decision did not contain CUE.  38 
U.S.C.A. §§ 501(a), 7111 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1403 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The record reflects that the veteran, who was 
born in May 1948, was inducted into the Army in March 1968 
and sent to Vietnam in August 1968.

Service medical records reflect that the veteran was injured 
in Vietnam on December 3, 1968, when he was struck in the 
right chest by a fragment from an M-79 grenade.  The blast 
from the exploding grenade knocked the veteran unconscious.  
He was admitted to an evacuation hospital.  Chest X-ray 
showed blood in his right chest.  A closed thoracotomy and a 
tracheostomy were performed on December 3, 1968.  It was 
reported that a right chest tube was inserted for right 
hemothorax.  The veteran developed status epilepticus of the 
right upper extremity which became a right hemiparesis.  
Skull X-rays taken on December 4, 1968, revealed parietal 
foramina, but no other abnormalities.  Bilateral burr holes, 
performed on December 4, 1968, were negative except for edema 
of the brain.  The veteran's sensorium gradually cleared.  On 
December 15, 1968, the veteran was transferred to a general 
hospital where it was noted that he had clumsiness of all 
four extremities, greater on the right side with poor finger 
nose and heel shin performance.  He had intact muscle power.  
He was placed on a physical therapy regimen.  The following 
diagnoses were given when the veteran was evacuated to a 
hospital in the United States:  (1) Fragment wound of the 
right chest; (2) Right hemopneumothorax, secondary to 
diagnosis number 1; (3) Contusion, brain; and (4) Dysmetria, 
secondary to diagnosis number 3.

The veteran was thereafter hospitalized at the Letterman 
General Hospital from December 28, 1968, to February 28, 
1969.  Physical examination upon admission revealed 
"incision on the scalp on the burr holes" as well as a scar 
on the right side of the chest.  His condition was described 
as "good on admission" and he was sent on convalescent 
leave.  When he returned from convalescent leave there was a 
marked improvement in his right upper extremity.  He was 
returned to duty on February 28, 1969, with the following 
diagnoses:  (1) Hemopneumothorax, improved; and (2) Cerebral 
swelling, improved.  His duties were to be limited due to 
residuals of the cerebral contusion.  In May 1969 he was 
referred for neurological consultation for reevaluation as to 
the need for continuation of the profile.  It was reported 
that he had been doing well with no significant headaches, 
ataxia, or neurological deficits.  He was able to write and 
understand well but had "stuttering" problems and, was more 
"nervous" than usual.  He reported that he was unable to 
remember as well as he did before, and that he was easily 
confused and could not follow complicated instructions.  
Examination was normal except for craniotomy with burr holes 
of the head.  A Consultation Sheet reflects that the veteran 
again underwent neurology examination in December 1969 for 
residuals of head injury and intellectual impairment.  He had 
normal neurologic examination, skull films, and EEG.  The 
neurology physician referred the veteran to the mental health 
clinic  because of impaired performance on psychological 
testing to determine whether he was fit for retention.  
Psychiatric examination in January 1970 revealed that the 
veteran appeared relaxed without overt anxiety.  Recent and 
past memory was intact.  Intellectual function appeared to be 
within normal limits.  Abstractions tended to be 
unaccountably concrete.  The following impression was given:  
normal mental status; no clinical organic deficit.

The veteran was released from military service on March 11, 
1970.  He completed an application for VA compensation on 
this date.

The veteran was accorded examinations by VA for disability 
evaluation purposes in June 1970, including a general medical 
examination, neurologic examination, neuropsychiatric 
examination, an electroencephalogram (EEG), chest X-rays, 
skull X-rays, and urinalysis.

The report of the general medical examination reflects that 
the veteran reported that he had worked as a cabinet 
assembler for an organ company prior to service and that he 
had returned to this same job with the same company on April 
1, 1970.  For present complaints, he reported that he still 
had pain in his chest and that he would lose the trend of 
thought when talking.  He was 68 1/2 inches tall and weighed 
147 pounds.  Examination revealed a tracheotomy wound scar 
and a drainage wound scar at the base of the right lung.  
Examination of his head resulted in the following findings:  
"Small bur holes of skull are palpable."

The EEG interpretation was as follows:  Mild to moderately 
abnormal EEG characterized by irregular sharp and slow 
activity seen over both anterotemporal regions, slightly more 
prominent on the left hemisphere and an isolated burst of 
sharp and sharp and slow activity affecting most leads.  
Drowsy and light sleep appear symmetrical.  

Skull X-rays revealed burr holes in the frontoparietal area 
bilaterally, as well as in the temporal region.  The sella 
turcica appeared to be within normal limits.  No other 
radiographic abnormalities were seen.

The report of the neurologic examination reflects that the 
examiner reviewed the service medical records and summarized 
the history and findings reflected by these records.  It was 
noted that the veteran reported that he became nervous once 
in a while and that he frequently lost the trend of his 
thought and speech.  He gave no history of any headaches, 
dizziness or blackouts or visual disturbance.  He had been on 
Dilantin and Librium, but these medications had been reduced 
to zero, and he had taken no medication since March 1970.  
Examination revealed that he had a slight stutter at times.  
Palpation of his head revealed four well-healed cranial 
defects at the site of the four burr holes in the anterior 
and posterior parietal area bilaterally.  There was no 
localized tenderness.  Detailed neurological findings were 
reported.  The examiner concluded with the following opinion:  

The findings are those of a closed head 
injury and postcraniotomy with clinical 
residuals of brain contusion involving 
primarily the left fronto-parietal area 
of the brain.  The total residual 
disturbance at present is mild.

The report of the neuropsychiatric examination dated in June 
1970 reflects that the examiner noted that neurological 
testing performed while the veteran was in service revealed 
that skull films and EEG were negative.  Psychological 
testing revealed "difficulty with short-term memorizing, 
can't remember instructions well, some psychomotor deficit, 
poor reproduction of figures from memory."  When questioned 
about his complaints at the beginning of the interview, the 
veteran talked about memory impairment, nervousness, 
stuttering, losing train of thoughts, and occasional 
headaches.  During the 45 minute interview, the examiner 
noted that the veteran did not stutter at all.  Towards the 
end of the interview, the veteran was fully relaxed.  To the 
examiner's repeated questioning about his physical or other 
complaints, the veteran just briefly answered "nothing is  
bothering me.  I feel o.k.  I sleep good" all in a very 
reassured manner.  He was able to subtract 7 backwards from 
100 as well as repeating 5 digits backwards without mistakes.  
The examiner concluded that the veteran was functioning on a 
normal level and that no social or industrial impairment was 
discernible.  No psychiatric diagnosis was offered.

By a rating decision dated in September 1970, the RO 
established service connection for residuals of a brain 
contusion with burr holes, craniotomy.  A 10 percent 
disability rating was assigned, effective March 12, 1970, 
pursuant to Diagnostic Code 5296-8105.  However, it is noted 
that the "8105" was handwritten over an original Diagnostic 
Code of 9304.  Service connection was also established for 
residuals of shell fragment wound, right chest, with retained 
fragment in lung, rated 20 percent disabling under Diagnostic 
Code 6818; as well as for tracheotomy scar, rated 0 percent 
disabling under Diagnostic Code 7800.  The combined rating 
for the service-connected disabilities was 30 percent.

In January 1977 the veteran requested an increased rating for 
residuals of "head injury."

VA medical records reflect that the veteran was seen in 
January 1976 for complaints that he was losing his memory, 
that he had great difficulty doing simple addition, that he 
was incapable of interpreting simple proverbs, and that he 
had a bad temper which was getting worse.  It was noted that 
he had nystagmus on lateral gaze bilaterally.  Evaluation 
resulted in an assessment of post concussion syndrome.  He 
was scheduled for EEG, brain scan, and a skull series and 
told to return to the clinic in 6 months.  When he was next 
seen in July 1976 he denied any significant change in his 
neurological condition.  He was next seen at the VA neurology 
clinic in January 1977, at which time his symptomatology was 
reported to be unchanged.  His biggest difficulty was memory 
and difficulty concentrating.  He still had bilateral 
nystagmus.  It was noted that the skull films revealed old 
burr holes.

By a rating dated in April 1977, the RO denied the veteran's 
claim for a rating in excess of 10 percent for residuals of 
head injury.

In a letter dated August 15, 1979, the veteran's 
representative requested that the veteran's service-connected 
disabilities be re-evaluated and he notified the RO that the 
veteran had received treatment for his service-connected 
disabilities at a VA medical facility from January 1, 1978, 
to the present.

VA medical records reflect that the veteran was seen at a VA 
neurology clinic in January 1978 for complaints of hair loss, 
chest pain, and memory loss.  In December 1978, assessments 
included memory loss, tension headache, and lateral 
nystagmus.  EEG in December 1978 was normal.

In a letter dated November 8, 1979, the veteran's 
representative pointed out that the record was void of any 
evidence of the size of the burr holes.  In a letter dated in 
June 1980, the representative requested that the veteran be 
scheduled for an examination "to determine the actual size 
of the veteran's three Burr holes in his skull and to 
determine his current memory and hair loss."

The veteran underwent VA general, neurological and 
psychiatric examinations in July 1980.  Skull X-rays revealed 
multiple burr holes in the left and right parietal and 
frontal areas.  The neurological examiner reported that 
examination of the veteran's head revealed a right frontal 
burr hole and left frontal-parietal and temporal burr holes.  
The examiner provided the following note:  "Burr Holes are 
[undecipherable word] size ~ [approximately] 1.5 cm dia".

A December 1980 rating decision assigned a separate rating of 
10 percent for residuals of a brain contusion, effective 
March 12, 1970, pursuant to Diagnostic Code 9304.  Further, 
this decision assigned an increased rating of 50 percent for 
skull loss, effective August 16, 1979, pursuant to Diagnostic 
Code 5296.  This decision noted, in part, the findings of the 
July 1980 VA medical examination and skull X-rays, including 
that the burr holes were found to be 1.5 cm in diameter. 

The veteran appealed the December 1980 decision to the Board, 
contending that the 50 percent rating should be retroactive 
to his discharge.  In his May 1981 Substantive Appeal, the 
veteran contended that his burr holes were never measured at 
the time of his original claim, and that based upon the 
measurement of his burr holes he should have received a 50 
percent disability instead of the 10 percent rate he had been 
paid.  He asserted that he should get retroactive pay for the 
period from 1970 to 1979 in that "this mess was [the] fault 
of VA."  

By statements dated in June and November 1981, the veteran's 
representative contended that the 50 percent rating should be 
effective since March 1970.  In the November 1981 statement, 
it was noted that the veteran was contending that since 
information was available to VA that he did have bilateral 
burr holes, it was incumbent upon VA to properly evaluate the 
residual disability from the burr holes at the time of the 
first VA medical examination following discharge from 
service.

In a decision of February 1, 1982, the Board denied the 
veteran's claim for an earlier effective date for a 50 
percent rating for residuals of a brain contusion with burr 
holes.  In denying the veteran's claim for an earlier 
effective date for a 50 percent rating for skull loss, the 
Board made the following FINDINGS OF FACT:

1.  The veteran has four burr hoes in his 
skull as a residual of a service-
connected head injury.

2.  An unappealed rating board decision 
of September 1970 granted service 
connection for the residuals of a brain 
contusion with burr hoes, craniotomy, 
evaluated as 10 per cent (10%) disabling.

3.  The rating board decision of 
September 1970, assigning a ten per cent 
(10%) evaluation for the veteran's head 
injury was well supported by the evidence 
then of record; the decision was not 
appealed within one year.

4.  A reopened claim for an increased 
rating for all service-connected 
disabilities was submitted in August 
1979.

5.  On Veterans Administration 
examination in June 1980, the veteran's 
burr holes were measured to be 1.5 
centimeters in diameter, which is the 
first measurement of record.

6.  A rating board decision of December 
1980 assigned  fifty per cent (50%) 
evaluation for the veteran's head injury 
on the basis of the area of the skull 
loss due to the four 1.5-centimeter-in-
diameter burr holes.

7.  August 1979, the date of the 
veteran's reopened claim, is the earliest 
effective date for an increased 
evaluation of the veteran's skull loss.

The Board, in its discussion and evaluation of the evidence 
in the February 1982 decision, noted that the veteran and his 
representative contended that the veteran had had burr holes 
in his head since service discharge in 1970, which were not 
measured until the 1980 VA medical examination.  Accordingly, 
it was argued that, since the size of the burr holes 
warranted a 50 percent rating, this evaluation should be 
assigned from the date of the veteran's discharge rather than 
from the date of the reopened claim.

The February 1982 Board decision accurately summarized the 
evidence of record at that time, including the VA medical 
examinations and skull X-rays conducted in June 1970 and July 
1980.  Moreover, the Board summarized the applicable rating 
criteria of Diagnostic Code 5296, which included the criteria 
in effect at the time of the September 1970 decision, as well 
as the revised criteria in effect at the time of the February 
1982 Board decision.

Based upon the evidence of record, as well as the law in 
effect at that time, the February 1982 Board decision 
concluded that the veteran was not entitled to an effective 
date earlier than August 1979 for assignment of a 50 percent 
disability rating for residuals of a brain contusion with 
burr holes.  In making this decision, the Board noted that 
the veteran's most recent VA examination revealed that the 
burr holes measured approximately 1.5 centimeters in 
diameter, and that it must be assumed that these holes were 
of equal size at the time of the veteran's discharge in 1970.  
The Board further noted that the September 1970 rating 
decision was not appealed, and subsequently became final.  
Once final, such a decision was not subject to revision in 
the absence of CUE pursuant to 38 C.F.R. § 3.105(a).  The 
Board noted that it was cognizant of the doctrine of 
reasonable doubt.  However, in the opinion of the Board, no 
CUE could be shown in the failure of the September 1970 
rating decision to assign a 50 percent disability rating for 
the residuals of the veteran's skull injury.  The Board 
stated that "the measurement of these burr holes cannot be 
exact whether using centimeters or inches."  Moreover, the 
Board stated that the provisions of "Diagnostic Code 5296 in 
effect in 1970 were rather inexact in regard to the 
assignment of a fifty per cent (50%) evaluation for loss of 
skull."  The Board further stated that, most important of 
all, the rating decision evaluated the veteran's head injury 
on the basis of the evidence then of record.  Since the 
information concerning the size of the burr holes was not 
available until the July 1980 VA medical examination, the 
Board concluded that the rating decision of September 1970 
was reasonable given the evidence in existence at that time.  
Therefore, the Board found that the proper date for the 
assignment of the veteran's 50 percent evaluation for the 
burr holes in his skull was August 1979, the date of the 
reopened claim.

In a May 2000 statement, the veteran's representative took 
exception to the September 1970 rating decision.  The 
representative noted that this decision granted service 
connection for residuals of a brain contusion with burr holes 
and assigned an analogous rating pursuant to 5296-8105.  It 
was contended that because a brain contusion (Diagnostic Code 
8105) and burr holes (Diagnostic Code 5296) were separate and 
distinct disabilities, the burr holes should not have been 
rated analogous to brain contusion.  Rather, separate 
evaluations should have been assigned.  The representative 
noted that in cases of grave procedural error, and/or when VA 
fails to procedurally comply with statutorily mandated 
requirements, a decision does not become final for purposes 
of appeal.  Further, the representative requested that the 
brain contusion be evaluated as 10 percent disabling pursuant 
to Diagnostic Code 9304, and a separate rating of 50 percent 
be assigned for the burr holes under Diagnostic Code 5296, 
with both evaluations being effective from the date of the 
original claim of March 12, 1970.

In a June 2000 statement, it was contended that the February 
1982 Board decision was the product of CUE in that it found 
there was no CUE in the September 1970 rating decision.  For 
example, it was contended that assigning an analogous rating 
pursuant to Diagnostic Codes 5296 and 8105 was in error.  It 
was contended that separate ratings should have been assigned 
in accordance with 38 C.F.R. §§ 4.71a and 4.124.  Moreover, 
it was contended that the September 1970 rating decision was 
not final for purposes of direct appeal because VA failed in 
its duty assist the veteran by not giving the veteran an 
adequate examination and not measuring the size of the burr 
holes so that a proper evaluation could have been assigned 
under Diagnostic Code 5296.

In a November 2000 statement, the veteran's representative 
contended that it was error for the February 1982 Board 
decision to adjudicate the issue of whether there was CUE in 
the September 1970 rating decision in that the issue was 
beyond the scope of the Board's jurisdiction to review, 
citing to 38 C.F.R. §§ 19.1, 19.2, 19.102, and 19.112 (1981).  
It was asserted that there was no issue raised prior to the 
Board's decision regarding the propriety of the September 
1970 rating decision.  


Legal Criteria.  The provisions of 38 C.F.R. § 20.1403, set 
forth what constitutes CUE and what does not, and provide as 
follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied. 

(b) Record to be reviewed.-

(1) General.  Review for clear and unmistakable error in 
a prior Board decision must be based on the record and 
the law that existed when that decision was made.

(2) Special rule for Board decisions issued on or after 
July 21, 1992.  For a Board decision issued on or after 
July 21, 1992, the record that existed when that 
decision was made includes relevant documents possessed 
by the Department of Veterans Affairs not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.-

(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

(2) Duty to assist.  The Secretary's failure to fulfill 
the duty to assist.

(3) Evaluation of evidence.  A disagreement as to how 
the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  

38 C.F.R. § 20.1403.  (Authority:  38 U.S.C.A. § 501(a), 
7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  More 
specifically, it was observed that Congress intended that VA 
adopt the Court's interpretation of the term "CUE."  Indeed, 
as was discussed in the notice of proposed rulemaking (NPRM), 
63 Fed. Reg. 27534, 27536 (1998), the sponsor of the bill 
that became the law specifically noted that the bill would 
"not alter the standard for evaluation of claims of CUE."  
143 Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks 
of Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).  Accordingly, the Board is permitted to seek 
guidance as to the existence of CUE in prior Board decisions 
based on years of prior caselaw regarding CUE, such as Fugo 
v. Brown, 6 Vet. App. 40 (1993).

In Rule 1404(b) (38 C.F.R. § 20.1404(b)), it is further 
stated that:

(b)  Specific Allegations Required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, of 
fact or law in the Board decision, the legal 
or factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  Non-
specific allegations of failure to follow 
regulations or failure to give due process, 
or any other general, non-specific 
allegations of error, are insufficient to 
satisfy the requirement of the previous 
sentence.  Motions which fail to comply with 
the requirements set forth in this paragraph 
shall be denied.  (Emphasis added.)

It has recently been held that in the event that the moving 
party's motion does not adequately set forth specific grounds 
of CUE, the Board is precluded from deciding the motion on 
the merits.  Instead, the appellant's motion is to be 
dismissed without prejudice to the submission of more 
specific allegations.  Disabled American Veterans, et al. v. 
Gober, No. 99-7061 (Fed. Cir. December 8, 2000).


Analysis.  In the instant case, the Board finds that the 
February 1982 decision was not the product of CUE.  The 
record reflects that the February 1982 Board decision 
accurately summarized the evidence of record at that time, 
and accurately summarized the applicable laws and regulations 
regarding effective dates and the rating criteria of 
Diagnostic Code 5296.  Accordingly, the correct facts, as 
they were known at the time of the February 1982 decision, 
were before the Board, and the statutory and regulatory 
provisions extant at that time were correctly applied. 

It has been contended that there was CUE in that VA failed in 
its duty to assist because the size of the veteran's burr 
holes were not determined at the time of the June 1970 VA 
medical examinations.  Since this is similar to the 
contentions made at the time of the February 1982 Board 
decision, it appears that the veteran is now contending that 
it was CUE for the Board not to find that this constituted 
CUE in the September 1970 rating decision.  Regardless, a 
failure in the duty to assist does not constitute CUE.  38 
C.F.R. § 20.1403(d)(2).  The Court has indicated that an 
inadequate examination does not constitute CUE.  See Henry v. 
Derwinski, 2 Vet. App. 88, 90 (1992) (An error made by a VA 
doctor who examines a veteran is "not administrative error 
during the adjudication process which would require the prior 
decision to be reversed or amended...").  Thus, even if the 
Board were to address the underlying contentions of CUE in 
the September 1970 rating decision, the fact that the VA 
medical examination did not provide measurements regarding 
the size of the burr holes would not constitute CUE.

The Board acknowledges that the United States Court of 
Appeals for the Federal Circuit held in Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999), that a grave procedural error 
involving the duty to assist could vitiate the finality of a 
VA decision.  However, the Hayre case was issued after the 
February 1982 Board decision; it was not the law that was in 
effect at the time of this decision.  Moreover, in Simmons v. 
West, 14 Vet. App. 84 (2000), the Court specifically held 
that the failure to carry out the duty to assist as alleged 
in that case (to provide a VA examination) could not be 
deemed to be such a grave procedural error as to vitiate the 
finality of the RO determination in question.  The Court 
distinguished the breach of duty to assist in Hayre, which 
consisted of failure to obtain existing government records, 
from breach of duty to assist by failure to afford VA 
examination, which merely did not create new evidence by 
providing such an examination.  It would appear that this 
same rationale would apply to the instant case were it has 
been contended that the examination provided at the time of 
the prior decision was inadequate.

To the extent the veteran's contentions reflect that he 
believes the February 1982 Board decision and/or the 
September 1970 rating decision did not adequately evaluate 
the evidence that was on file, the law provides that this 
does not constitute CUE.  38 C.F.R. § 20.1403(d)(3); see also 
Russell v. Principi, 3 Vet. App. 310 (1992) (en banc); Fugo, 
supra

The RO, in the December 1980 rating decision, assigned 
separate ratings for residuals of brain contusion pursuant to 
Diagnostic Code 9304 and for skull loss pursuant to 
Diagnostic Code 5296.  It is argued that the RO decision of 
September 1970 constituted CUE in failing to assign separate 
rating for these disabilities, and that the February 1982 
decision by the Board was erroneous in failing to find CUE in 
the 1970 RO decision.  However, no explanation was offered as 
to how this failure to assign separate ratings, had it not 
been made, would have manifestly changed the outcome when it 
was made.  It is not absolutely clear that a different result 
would have ensued, i.e., that had this alleged error not been 
made, the veteran would have been entitled to a 50 percent 
disability rating for loss of skull under Diagnostic Code 
5296 at the time of the September 1970 rating decision.  
Thus, the error complained of cannot be clear and 
unmistakable.

The veteran's representative has contended that it was error 
for the Board to address the issue of CUE in the February 
1982 decision as this was outside of the Board's jurisdiction 
at that time.  While it is true that the veteran did not 
explicitly contend that there was CUE in the September 1970 
rating decision, he and his representative did make 
assertions to that effect at the time of the February 1982 
decision; the issue of CUE was inextricably intertwined with 
the claim for an earlier effective date given the facts of 
the case and the assertions advanced at that time.  Both the 
veteran and his representative essentially contended that he 
was entitled to an effective date for his 50 percent rating 
retroactive to his discharge from service because he was not 
provided with an adequate examination at the time of the 
September 1970 rating decision.  However, as correctly noted 
by the February 1982 Board decision, the veteran did not 
appeal the September 1970 rating decision, and, thus, it was 
considered final and correct in the absence of CUE.  In 
short, under the applicable laws and regulations, the veteran 
would only be entitled to an effective date retroactive to 
March 1970 - which he was explicitly seeking - if the 
September 1970 rating decision was the product of CUE.  Thus, 
the Board could not adequately address the veteran's 
contentions regarding his claim for an earlier effective date 
without addressing whether there was CUE in the September 
1970 rating decision.  Further, the contentions advanced by 
the veteran at the time of the February 1982 Board decision 
are quite similar to those advanced in his current CUE 
motion.

The Board also notes that even if it were error to address 
the issue of CUE in the February 1982 decision, without first 
remanding the case for the RO to issue a statement of the 
case as to this matter, the evidence does not show that, had 
it not been made, it would have manifestly changed the 
outcome; it is not absolutely clear that a different result 
would have ensued.  The simple fact is that it does not 
appear that the veteran would prevail if his claim of CUE 
regarding the September 1970 rating decision were to be 
readjudicated.  His contentions of CUE, as indicated above, 
are that VA failed in its duty to assist by not providing a 
more thorough examination in 1970, and that the evidence 
regarding the severity of his service-connected disability 
was not accurately evaluated at the time of the rating 
decision.  In evaluating claims of CUE regarding final rating 
decisions, the Court has long maintained that a failure in 
the duty to assist, and a disagreement as to how the facts 
were weighed or evaluated, does not constitute CUE.  See 
Russell, supra; see also Fugo, supra.  Moreover, the Court's 
holdings in Henry, supra, and Simmons, supra, and the 
rationale therein, would be applicable and binding in an 
adjudication of whether there was CUE in the September 1970 
rating decision.  For the reasons stated above, these cases 
hold that an inadequate examination would not constitute CUE, 
nor would it appear to constitute a grave procedural error so 
as vitiate the finality of the September 1970 rating 
decision.  Additionally, in adjudicating whether there was 
CUE in the September 1970 rating decision, the determination 
would be based upon the evidence that was of record at that 
time; the subsequent findings of the July 1980 VA medical 
examination would not be for consideration.

The Board further notes that even if the size of the burr 
holes had been of record at the time of the September 1970 
rating decision, it is not undebatable that the veteran would 
have been entitled to a 50 percent disability rating pursuant 
to Diagnostic Code 5296, as in effect at that time.  Prior to 
March 10, 1976, Diagnostic Code 5296 provided the following 
percentage rating criteria: 

Skull, loss of part of, both inner and 
outer tables

With brain hernia . . . . . . . . . 
. . . . . . . . . . . . .  80

Without brain hernia 
Area larger than 2 square 
inches, 
or than size of a 50-cent piece 
. . . . . . .  50

Area intermediate. . . . . . . 
. . . . . . . . . .  30

Area smaller than 1 square 
inch, 
or than the size of a 25-cent 
piece . . . .  10

As pointed out in VAOPGCPREC 6-94, the face of a 50-cent 
piece has an area of 1.140 square inches, and the face of a 
25-cent piece has an area of 0.716 square inches.  Thus, 
these former provisions of Diagnostic Code 5296 appear to 
have established two different criteria for entitlement to a 
50-percent rating (2 square inches and 1.140 square inches) 
and two different criteria for entitlement to a 30-percent 
rating (1 square inch and 0.716 square inches). 

Effective March 10, 1976, Diagnostic Code 5296 was revised 
without explanation to remove the 2-square-inch and 1-square-
inch criteria and to provide that ratings for skull loss 
would be determined solely by reference to the sizes and 
areas of the 50-cent piece and 25-cent piece.  41 Fed. Reg. 
11,291, 11,296 (1976).  The amended Diagnostic Code provides 
for a 50-percent rating where the area of skull loss is 
"larger than size of a 50-cent piece or 1.140 in2 (7.355 
cm2),'' a 30-percent rating for "[a]rea intermediate,'' and a 
10-percent rating for "[a]rea smaller than the size of a 25-
cent piece or 0.716 in2 (4.619 cm2).'' 

In VAOPGCPREC 6-94, General Counsel for VA considered whether 
Diagnostic Code 5296 had established a bifurcated system for 
rating skull loss under which a 50-percent rating could be 
awarded for a single area of skull loss greater than the size 
of a 50-cent piece or for two or more areas of skull loss 
having an aggregate area of more than 2 square inches, or 
whether the pre-1976 rating criteria reflected the long-held, 
but erroneous, assumption that a 25-cent piece was one square 
inch in size and a 50-cent piece was 2 square inches in size.  
General Counsel, in the 1994 precedential opinion held that 
former Diagnostic Code 5296, as in effect prior to March 10, 
1976, established a bifurcated system of assigning disability 
ratings for partial skull loss, under which ratings could be 
assigned either on the basis of the aggregate of two or more 
areas of skull loss or on the size of a single area of skull 
loss.  Prior to the 1976 revision, this Code provided for 
assignment of a 50-percent rating where:  (1) there were two 
or more areas of skull loss whose aggregate area exceeded 2 
square inches, or (2) there was a single area of skull loss 
which was greater in size than a 50-cent piece.  Similarly, 
the prior provisions of the Diagnostic Code provided a 30-
percent rating where:  (1) there were two or more areas of 
skull loss whose aggregate area exceeded 1 square inch, or 
(2) there was a single area of skull loss which was greater 
in size than a 25-cent piece.  General Counsel also held that 
the establishment of such rating criteria necessarily implies 
a finding that a single area of skull loss greater than a 
specified size was considered to represent a greater 
impairment of earning capacity than two or more smaller areas 
having a greater aggregate area.  VAOPGCPREC 6-94.

Pursuant to the July 1980 VA medical examination, the 
veteran's burr holes were reported to be approximately 1.5 cm 
in diameter each, which translates to a total area of 
approximately 7.071 cm2 or 1.096 in2 for all 4 burr holes.  
As noted above, at the time of the September 1970 rating 
decision, Diagnostic Code 5296 may have required the 
aggregate area of skull loss to be area larger than 2 square 
inches.  Clearly, the aggregate area of the veteran's 4 burr 
holes was less than 2 square inches.  Thus, it does not 
appear that the veteran would have been undebatably entitled 
to a 50 percent disability rating based upon the size of his 
burr holes under the criteria of Diagnostic Code 5296 as in 
effect at the time of the September 1970 rating decision.  
Additionally, even if the criteria were interpreted at that 
time as only requiring that the four areas of skull loss 
equate to an aggregate area which was greater in size than a 
50-cent piece (i.e. larger than 1.140 in2), the aggregate 
area for the veteran's 4 burr holes was only 1.096 in2 and 
thus did not undebatably entitle him to a 50 percent 
disability rating.  Additionally, it is noted that the 
veteran's representative indicated in the letter dated in 
June 1980 that the veteran had 3 burr holes in his skull 
rather than 4.  The VA neurologist who examined the veteran 
in July 1980 identified only 3 burr holes, 2 frontal burr 
holes and one temporal burr hole on the left.

The Board acknowledges that the Board in February 1982 could 
have, and maybe should have, remanded the case to the RO for 
issuance of a statement of the case concerning the issue of 
CUE in the September 1970 rating decision.  Additionally, the 
February 1982 Board decision could have contained a more 
detailed explanation in support of the conclusion that the 
September 1970 rating decision was not the product of CUE.  
Nevertheless, to the extent this constituted error, the 
evidence does not show that, had it not been made, it would 
have manifestly changed the outcome; it is not absolutely 
clear that a different result would have ensued.

As an additional matter, the Board notes that the VCAA was 
signed into law on November 9, 2000, and is applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  Among other things, this law redefines the obligations 
of VA with respect to the duty to assist.  However, in 
adjudicating whether there was CUE in a prior Board decision, 
the Board can only consider the evidence of record and the 
law that was in effect at the time of the prior decision; 
subsequent changes in the law have no bearing upon whether a 
prior decision contained CUE.  The Board notes that the VCAA 
made no changes regarding the law and regulations concerning 
what does and does not constitute CUE in prior Board 
decisions.  Accordingly, the Board concludes that the VCAA 
has no bearing on the decision herein.  Furthermore, the 
veteran was advised of the regulations concerning CUE in 
prior Board decisions by correspondence dated in November 
2000.

For the reasons stated above, the Board finds that the 
February 1982 Board decision correctly applied existing 
statutes and/or regulations and was consistent with and 
supported by the evidence then of record.  Consequently, the 
Board concludes that the February 1982 Board decision did not 
contain CUE, and, therefore, the CUE motion must be denied.


ORDER

Inasmuch as the February 1982 Board decision did not contain 
CUE, the CUE motion is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


